UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ESLAM HASSAN,
                                                                 :
                                      Plaintiff,                 :   No. 18-CV-11194 (RA) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
CAPTAIN JANE DOE, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed the City of New York’s (“the City”) response to the Court’s

December 2, 2019 Order to Show Cause. (ECF 40). The Court will not issue sanctions at this

time. The City shall provide a status letter by December 23, 2019, updating the Court on the

status of the production and review of Plaintiff’s medical records and any other additional

identifying information. Plaintiff is directed to respond to the City’s identification

interrogatories so that the City may sufficiently determine the identities of the Doe defendants.

         Although Plaintiff points out that the City has been served with the summons and

complaint, the City is not a named defendant in this matter. The record further shows that no

defendant has been served yet, partially due to the fact that Plaintiff and the City have been

unable to ascertain the identities of any of the defendants. (ECF 10). Accordingly, because no

defendant has been served, Plaintiff’s motion for default judgment is denied as premature. The

Clerk of Court shall close ECF 33. The Clerk is respectfully requested to mail a copy of this Order
to the pro se Plaintiff.

        SO ORDERED.



                                s/ Ona T. Wang
Dated: December 18, 2019                   Ona T. Wang
       New York, New York         United States Magistrate Judge




                            2
